                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           4:18-CR-3133

vs.
                                                   TENTATIVE FINDINGS
ROBERTO VERGARA GONZALEZ,

                    Defendant.

      The Court has received the revised presentence investigation report in
this case. There are no motions for departure or variance. The defendant has
objected to the presentence report. Filing 53.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing
      Guidelines to the extent permitted and required by United States
      v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
      regard, the Court gives notice that, unless otherwise ordered, it
      will:

      (a)     give the advisory Guidelines respectful consideration within
              the context of each individual case and will filter the
              Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
              but will not afford the Guidelines any particular or
              "substantial" weight;

      (b)     resolve all factual disputes relevant to sentencing by the
              greater weight of the evidence and without the aid of a jury;
     (c)    impose upon the United States the burden of proof on all
            Guidelines enhancements;

     (d)    impose upon the defendant the burden of proof on all
            Guidelines mitigators;

     (e)    depart from the advisory Guidelines, if appropriate, using
            pre-Booker departure theory; and

     (f)    in cases where a departure using pre-Booker departure
            theory is not warranted, deviate or vary from the Guidelines
            when there is a principled reason justifying a sentence
            different than that called for by application of the advisory
            Guidelines, again without affording the Guidelines any
            particular or "substantial" weight.

2.   There are no motions that require resolution at sentencing. The
     defendant has objected (filing 53) to the presentence report—
     specifically, to what is effectively a 6-level increase in the offense
     level as a result of applying the U.S.S.G. § 2B1.1(11)(A)(ii)
     enhancement for an offense that involved the "possession or use"
     of an "authentication feature" of an identification document.

     The Court has discussed the requirements of that enhancement at
     some length. See United States v. Rodriguez-Cisneros, 916 F. Supp.
     2d 932, 933-35 (D. Neb. 2013). The Court held that the
     enhancement applies to what might be called the "security
     features" of an identification document: that "the primary function
     of    an   'authentication   feature'   within   the   meaning   of   §
     [2B1.1(11)(A)(ii)] should be its use by the issuing authority to


                                       -2-
determine if an identification document is counterfeit, altered, or
otherwise falsified." Id. at 935.

But whether the documents at issue in this case bore an
"authentication feature" is not what the defendant is questioning.
Instead, the defendant relies on a separate, recently amended
provision: § 2B1.1(13), which increases the offense level to at least
12 when a defendant is convicted of violating 42 U.S.C. §§ 408(a),
1011(a), or 1383a(a), and the statutory maximum term of ten
years' imprisonment applies. The defendant's argument, as the
Court understands it, is that by imposing an offense level of at
least 12 for a conviction under § 408(a) (one of the offenses to which
the defendant pleaded guilty) when the statutory maximum of 10
years applies, the Sentencing Commission is suggesting that an
enhancement to an offense level of at least 12 should not be
imposed when the § 408(a) conviction has less than a 10-year
maximum sentence. See filing 53 at 2-3.

But the two subsections have nothing to do with one another—and
the best indication of when the Sentencing Commission meant §
2B1.1(11)(A)(ii) to apply, is § 2B1.1(11)(A)(ii) itself. These two
subsections of § 2B1.1 provide enhancements to the offense level
for two separate types of aggravating offense conduct: one
enhancement for forged authentication features, and one for the
sort of fraud offenses that raise the statutory maximum under §
408(a) to ten years' imprisonment. There's no reason one
enhancement can't apply when the evidence supports it, even if the
other doesn't.



                                    -3-
     The Court will determine at sentencing whether the evidence
     supports imposing the § 2B1.1(11)(A)(ii) enhancement. See United
     States v. Mitchell, 825 F.3d 422, 425 (8th Cir. 2016). But for the
     reasons explained above, the Court's tentative finding is that the
     defendant's objection is without merit.

3.   Except to the extent, if any, that the Court has sustained an
     objection, granted a motion, or reserved an issue for later
     resolution in the preceding paragraph, the parties are notified that
     the Court's tentative findings are that the presentence report is
     correct in all respects.

4.   If any party wishes to challenge these tentative findings, that
     party shall, as soon as possible (but in any event no later than
     three (3) business days before sentencing) file with the Court and
     serve upon opposing counsel an objection challenging these
     tentative findings, supported by a brief as to the law and such
     evidentiary materials as are required, giving due regard to the
     local rules of practice governing the submission of evidentiary
     materials. If an evidentiary hearing is requested, such filings
     should include a statement describing why a hearing is necessary
     and how long such a hearing would take.

5.   Absent timely submission of the information required by the
     preceding paragraph, the Court's tentative findings may become
     final and the presentence report may be relied upon by the Court
     without more.




                                     -4-
6.   Unless otherwise ordered, any objection challenging these
     tentative findings shall be resolved at sentencing.

     Dated this 11th day of February, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -5-
